IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA

SAVANNAH DIVISION

THE UNITED sTATES oF AMERICA,
Plainciff,
v. 4 13cR260

KIMBERLIN JOHNSON,

Defendant.

~._'~._r-\-..»-...»~..¢\..¢~..¢¢~._.»-..z

O R D E R

Counsel in the above»captioned case have advised the Court
that all pretrial motions have been complied with and/or that all
matters raised in the parties' motions have been resolved by
agreement. Therefore, a hearing in this case is deemed

unnecessary. All motions are dismissed.

so oRDERED, this YH" day of February, 2019.

§/M/M MW,

UNITED STATES MAGISTRAT JUDGE
SOUTHERN DISTRICT OF GEORGIA

 

